Citation Nr: 1608172	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-23 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1994 to July 1996, and from July 2003 to June 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In March 2011, the Board granted service connection for posttraumatic stress disorder (PTSD) and remanded the issues of service connection for a foot disorder, sexual dysfunction, bilateral hearing loss, and a sleep disorder to request additional treatment records pertaining to alleged treatment for foot problems during service, to obtain additional information from the Veteran regarding any private treatment received for the claimed sleep disorder since service, to obtain additional information from the Veteran regarding any VA treatment received for the claimed disorders since 2004 and from June 2009 to the present, and to provide the Veteran with appropriate VA examinations with medical opinions for each of the claimed disorders.  Thereafter, the remanded issues were to be readjudicated by the Agency of Original Jurisdiction (AOJ). 

In October 2012, the Board notified the Veteran that the VLJ who conducted the January 2011 Board hearing had retired and was no longer at the Board.  After being advised of the hearing options, the Veteran requested to be provided with another videoconference Board hearing.  In November 2012, the Board remanded the issues on appeal in order to satisfy the hearing request.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

In October 2014, the Board denied service connection for a sleep disorder and remanded the issues of service connection for a foot disorder, sexual dysfunction, and bilateral hearing loss for supplemental VA medical opinions regarding the claimed foot disorder and sexual dysfunction and a VA audiology examination regarding the claimed bilateral hearing loss, and subsequent readjudication of the appeal.  
In a February 2015 rating decision, service connection was granted for bilateral plantar fasciitis with a 30 percent rating effective from September 26, 2006 to January 29, 2015, and a 50 percent rating effective from January 29, 2015.  Service connection was also established for bilateral tinea pedis with a 0 percent rating effective from September 26, 2006, and erectile dysfunction with a 0 percent rating effective from September 26, 2006.  Because the benefits sought on appeal were granted in full as a result of the ordered development, the issues of service connection for a foot disorder and sexual dysfunction are no longer on appeal.   
Pursuant to the Board's remand directive, a VA audiology examination was performed in January 2015.  As explained below, the January 2015 VA audiology examination was adequate; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 Board hearing transcript, page 25; January 2015 VA audiology examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
2.  The Veteran does not have sensorineural hearing loss or a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2006 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The record shows that the AOJ attempted to obtain the complete service treatment records but was unsuccessful.  In October 2012, a Formal Finding on the Unavailability of complete STRs from July 2003 to June 2004 was made, which detailed the efforts to obtain the STRs.  Collectively, by way of the August 2012 letter and an October 2012 telephone call, the RO informed the Veteran of the unavailability of STRs, explained the efforts made to obtain the records, described further action VA would take regarding the claim, and notified the Veteran that he was ultimately responsible for providing the evidence.  Further attempts to obtain the records would be futile.  38 C.F.R. § 3.159(e) (2015).  

Even if the complete service treatment records were obtained, they would not be relevant to the current appeal because in-service complaints of frequent exposure to loud noise and acoustic trauma (i.e., bilateral ear injury) are already established by the current evidence of record and could not be further substantiated.  The appeal is being denied because the weight of the evidence shows no current hearing loss disability as defined by VA regulatory criteria at 38 C.F.R. § 3.385.  Any additional service treatment records would not show a current hearing loss disability as defined by VA regulatory criteria at 38 C.F.R. § 3.385 that is during or in close proximity the current rating period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that a disability must present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosed disability immediately prior to the filing of the claim may be sufficiently proximate to be a current diagnosis).  

The record contains all available evidence pertinent to the appeal VA has
requested records identified throughout the claims process.  The Veteran was given
appropriate notice of the responsibility to provide VA with any treatment records
pertinent to the appeal, and the record contains sufficient evidence to make a
decision on the appeal.  The available service treatment records are included in the
record, including the June 2004 service Post-Deployment Health Assessment, and post-service treatment records identified as relevant to the appeal have been
obtained or otherwise submitted.  

The AOJ provided the Veteran with VA audiology examinations in May 2009, April 2011, and January 2015.  The VA audiology examination reports include all relevant findings needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed bilateral hearing loss when examining the Veteran.  There is neither allegation nor indication of a material change in condition since the January 2015 VA audiology examination.  For these reasons, the Board finds that the VA audiology examinations reports are adequate, and there is no need for further examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and posed several questions in order to elicit testimony regarding the in-service noise exposure, and past and current symptoms, diagnoses, and treatment for the claimed bilateral hearing loss.  The VLJ advised the Veteran that the evidence missing from the record (i.e., the service connection element needed to substantiate the claim) was evidence of a current bilateral hearing loss disability as defined by VA regulatory criteria at 38 C.F.R. § 3.385.  Because the Veteran testified that his hearing had worsened since the last VA audiology examination, the Board remanded the issue for another audiology examination with speech recognition testing to determine whether hearing loss had worsened so that there was now a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran does not have sensorineural hearing loss (i.e., an organic disease of the nervous system) or a current bilateral hearing loss disability as defined by VA regulatory criteria; thus, there is no "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered during military service.  Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

Service Connection for Hearing Loss Analysis

The Veteran contends that he has bilateral hearing loss due to acoustic trauma sustained during active service.  He asserts that exposure to loud noise of heavy construction equipment, rocket fire, and explosions during service caused hearing loss.  

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., sustained a bilateral ear injury) during active service.  Because exposure to loud noise is consistent with the circumstances, 

conditions, or hardships of the Veteran's service as a heavy construction equipment operator, and the Veteran answered "Often" when asked if he was exposed to loud noises during his deployment on the June 2004 service post-deployment health assessment questionnaire, exposure to hazardous noise, the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.

The Board finds that the weight of the evidence shows that the Veteran does not have a current left or right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the April 2009 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
10
LEFT
5
5
10
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The May 2009 VA examiner diagnosed clinically normal hearing in both ears at all test frequencies. 

At the April 2011 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  


Later, at the January 2015 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
15
10
15
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

There is no indication that the audiometric results from the May 2009, April 2011, and January 2015 VA audiology examinations, which show hearing within normal limits for both ears at all frequency levels, are unreliable or otherwise inadequate.  Treatment records relevant to the claim/appeal period show no current bilateral hearing loss disability as defined by VA regulatory criteria.  At the August 2014 Board hearing, the Veteran testified that medical providers told him that his hearing loss was not severe enough for treatment through VA.    

Although the Veteran has asserted that he believes he has a current bilateral hearing loss disability that was caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to diagnose a hearing loss disability that meets the § 3.385 criteria.  A hearing loss disability is diagnosed primarily on objective clinical findings, audiometric testing, and controlled speech recognition testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing, which the Veteran cannot administer to himself.  The weight of the evidence shows no bilateral hearing loss disability as defined by VA regulatory criteria at § 3.385.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of claimed hearing loss since the January 2015 VA audiology examination.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain, 21 Vet. App. 319 (recognizing the disability could arise at any time during the claim); Romanowsky, 26 Vet. App. 289 (recognizing disabilities that occur immediately prior to filing of a claim).  Because the overall evidence of record shows no current bilateral hearing loss disability, the preponderance of the evidence is against the appeal, and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


